Mr. Justice Baker delivered the opinion of the court. 2. Sales, § 128*—what delivery not sufficient to vest title in purchaser. The delivery of goods by the seller to a forwarding company to be shipped to the purchaser does not vest title in the purchaser, where such delivery is not made in a reasonable time. 3. Sales, § 117*—when demand not necessary in action to recover hack purchase price. In an action to rescind a contract and recover the purchase price, where the goods were not delivered! in a reasonable time, no demand is prerequisite. ' 4. Contracts, § 261*—when evidence sufficient to show right to rescind. Evidence examined and held to show that plaintiff had the right to rescind and did rescind before bringing an action to recover the purchase price paid for goods.